In re: Andrew C. Bakke applying for writs of certiorari, mandamus and habeas corpus.
*593Writ refused. The showing made does not warrant the exercise of this Court supervisory jurisdiction.
BARHAM, J., is of the opinion the writ should be granted and assigns reasons.
TATE, J., dissents,
feeling that the record clearly shows non-compliance with Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 in accepting the plea of guilty and that the State Courts cannot default in their obligation to follow constitutional guidelines binding on all American Courts — and that to do so can only cause disruption in efficient administration of criminal justice by our State Courts due to the Federal post-conviction hearings which will necessarily ensue and cause the absence in Federal forums of state judges and prosecutors where they will be mere witnesses.
DIXON, J., dissents from the refusal.